DETAILED ACTION
Response to Amendment
	Applicant’s amendments to claim 1 in the response filed 26 July 2021 is acknowledged by the Examiner. 
	Claims 1, 4, 5, 7, 19, 20, 23-25, 27, 36, 41, and 59-62 are pending.
	Claims 5, 7, 20, 23-25, 27, 36, and 41 are withdrawn.
	Claims 1, 4, 19, and 59-62 are under consideration.

Response to Arguments
According to the Patent Board Decision, the previous 103 rejection of claims 1, 4, 19, and 59-62 under Harroff/Hannula/Lewis in the Final Action sent 30 October 2019 has been withdrawn.
Applicant’s amendments overcome the current 112(a) rejection stated in the Patent Board Decision sent 25 May 2021, the 112(a) rejection is therefore withdrawn.
Applicant’s amendments to claim 1 have changed the scope of the claimed subject matter, thus a new rejection has been made. The new rejection relies on a new interpretation of Harroff and applicant’s previous arguments are now rendered moot. Harroff remains the primary art of reference in the current rejection as it continues to share structural and functional characteristics with the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 19, and 59-62 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Harroff (US 3935858) in view of DiPaola (US 5333935) and in view of Lewis (US 3298365).
With respect to claim 1, Harroff discloses A compression device for applying compression to a limb of a user (Fig 1, device shown is tightened to immobilize the knee, thus provides an amount of  at least a portion of said strap being expandable in at least the transverse direction forming an expandable portion (Fig 1, rings 38 are shown on a part of the strap system comprised of a double layer, the double layer is capable of being compressed and extended thus is an expandable portion in a transverse direction with respect to the device), wherein said expandable portion comprises an outer layer of material (Fig 5, strap portion with ring 38 shown to have an outer layer, both the top and the bottom strap portions are considered the outer layer as they are outer relative to the ring 38), the outer layer of material is fixedly attached to the ring at a first end of the outer layer of material and removably attached to the sleeve at a second end of the outer layer of material (Fig 5, col 2 ln 25-30, whole of the outer layer, including a first end, is shown to be fixedly attached to the ring as the ring is secured in the outer layer loop, outer layer is removably attached via hook and loop 36/24 to the sleeve), wherein the device further comprises a plurality of strip-shaped mechanical fastening tabs, wherein a single tab is provided for each ring (Fig 1, strips 40), each tab comprising a proximal end portion and a distal end portion being connected by an inner tab portion (Annotated Fig 1, proximal portion D, distal portion F, and inner portion E), wherein said proximal end portion is releasably or fixedly attached to the first lateral edge region of sleeve (Fig 1, col 2 ln 24-29) such that the tab is located opposite to a ring and extends in substantially the transverse direction of the sleeve (Annotated Fig 1, limitation shown), with its distal end portion positioned away from the central portion of the sleeve (Annotated Fig 1, limitation shown), wherein each 
Harroff is silent on an inner layer of material, and the outer layer of material is fixedly attached to the first end of the inner layer of material and fixedly attached to the second end of the inner layer of material, the inner layer of material having elasticity in at least the transverse direction and the outer layer being inelastic, when the expandable portion is in its non-expanded state there is exteriorly a loop of material rising outwardly by the outer layer of material and when, in use under the provision of tension in the transverse direction of the sleeve, the expandable portion expands in the transverse direction and the loop of the outer layer of material flattens; wherein the device further comprises a tongue affixed to the inner surface at the second lateral edge region beyond the second lateral edge and underlies the rings, wherein the tongue comprises elongate stiffeners, such that, in use the rings will be located between the elongate stiffeners.
DiPaola taches an analogous straps system for connecting a device portion 20 to a ring 24 (Fig 3, Fig 4), the connecting system comprising an analogous outer layer 42 which is fixedly attached to the ring 24 as the ring is secured into the loop created by layer 42 (Fig 3, securement 46), further having an inner layer of material 40 (Fig 3, loop 40 is interpreted as the inner layers), and the outer layer of material is fixedly attached to the first end of the inner layer of material and fixedly attached to the second end of the inner layer of material (Fig 3, outer layer 42 is fixedly attached to all of the inner layer 40 via securement 46, thus outer layer 42 is fixed to both ends of the inner layer 40 even if the connection is indirectly), the inner layer of material having elasticity in at least the transverse direction (col 2 ln 25-30, inner loop 40 is elastic material) and the outer layer being inelastic (col 1 ln 25-30, col 2 ln 65-68, outer layer 42 does not 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the outer layer of Harroff to further have an inner elastic layer as taught by DiPaola in order to allow for a secure and tight strap system that will allow for small movements (DiPaola col 2 ln 50-60, col 1 ln 35-40). 
Harroff/DiPaola is silent on wherein the device further comprises a tongue affixed to the inner surface at the second lateral edge region beyond the second lateral edge and underlies the rings, wherein the tongue comprises elongate stiffeners, such that, in use the rings will be located between the elongate stiffeners.
Lewis teaches an analogous lower limb device for restraining the limb using stays 20/15/16, a sleeve 11 system, and an analogous ringed lace system 22/23 wherein the device further comprises a tongue 24 affixed to the inner surface at the second lateral edge region beyond the second lateral edge and underlies the rings (Fig 2, tongue 24 is affixed via lace 23 through eyelets 27 which underlie the second lateral edge and eyelets 22 when secured in place), wherein the tongue comprises elongate stiffeners 34/34 (Fig 2, shown underlying rigid stays 15/16), such that, in use the rings will be located between the elongate stiffeners (Fig 2, rings 22 shown to be between the external edged of the stiffeners 34/34).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Harroff/DiPaola to have the tongue with rigid stays underlying the rigid stays of the sleeve therefore having a ringed lacing system in between as taught by Lewis in order to improve comfort (Lewis col 2 ln 62) while providing improved circumferential support (col 1 ln 65-70).

    PNG
    media_image1.png
    409
    799
    media_image1.png
    Greyscale

Annotated Fig 1, Harroff
With respect to claim 19, Harroff /DiPaola/Lewis discloses the A compression device according to claim 1, wherein the rings are releasably attached to the outer surface at the second lateral edge region (Harroff col 2 ln 24-29), wherein each strap further comprises a proximal end portion, wherein the inner surface at the proximal end portion of the strap is provided with hook, stem and/or cup-shaped fasteners (strap-fasteners) (Harroff Fig 5, ends of ring straps- indirectly attached to the inner surface- provided with hooks 36) and wherein the outer surface at the second lateral edge region of the sleeve has a structure or is provided with a structure that is adapted to be engaged by said strap-fasteners (Harroff Fig 5, loop pile 24).
With respect to claim 59, Harroff /DiPaola/Lewis discloses the A compression device according to claim 1, wherein the first lateral edge region of the sleeve is trimmable (Harroff col 2 ln 3-5, sleeve is made from material that would allow for trimming).
With respect to claim 60, Harroff /DiPaola/Lewis discloses the A compression device according to claim 19, wherein the first lateral edge region, the central region and the second lateral edge region of the sleeve have a structure or is provided with a structure that is adapted to be engaged by said fastening tabs and strap-fasteners (Harroff Fig 5, loop pile 24).
With respect to claim 61, Harroff/DiPaola/Lewis discloses the A compression device according to claim 60, wherein the first and second lateral edge regions of the sleeve are trimmable (Harroff col 2 ln 3-5, sleeve is made from material that would allow for trimming).
With respect to claim 62, Harroff/DiPaola/Lewis discloses A method of applying a compression device according to claim 1 onto the limb on a user (Fig 1, compression device shown), said method comprising the steps of: a) positioning the sleeve about the limb of the user (Harroff Fig 3); b) passing each fastening tab through its opposing eyelet or ring (col 2 ln 38-39), as applicable; c) turning each fastening tab back on itself (Harroff col 2 ln 39-40); d) pulling the fastening tabs so that the first lateral side edge of the sleeve is drawn towards the eyelets or rings, as applicable (Harroff Fig 3 and 4 show the tab lying flat thus when the tab was passed through the ring it was pulled and the first lateral side edge was pulled at least to an extent); and e) fastening the fastening tabs once the fastening tabs have been pulled (Harroff col 2 ln 40-43), and the expandable strap-portion or gusset, as applicable, have expanded to an extent, such that the loop material is fully flattened out (DiPaola col 5 ln 50-60).

Claim 4 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Harroff/DiPaola/Lewis as applied to claim 1 above, and further in view of Kellogg et al. (US 7767874).
With respect to claim 4, Harroff /DiPaola/Lewis discloses the A compression device according to claim 1, and wherein the inner layer of material is affixed to the outer layer of material (DiPaola col 2 ln 30-35, inner elastic layer 40 and outer inelastic layer 42 affixed to each other via securement 46), so as to provide a loop of outer layer of material above the inner layer when the expandable strap portion is in its non-expanded state, which, in use under the provision of tension and accordingly expansion of expandable portion of the strap in the transverse direction, can flatten (DiPaola Fig 3-Fig 4, outer loop42 shown expanded in Figure 3 and outer loop 42 shown flattened in Fig 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the outer layer of Harroff to further have an inner elastic layer as taught by DiPaola in order allow for a secure and tight strap system that will allow for small movements (DiPaola col 2 ln 50-60, col 1 ln 35-40). 

Kellogg et al. teaches an analogous compression device with a multi-layer stretch material, wherein the product of the modulus of elasticity of the inner layer of material times the thickness of the inner layer of material is less than the product of the modulus of elasticity of the outer layer of material times the thickness of the outer layer of material (col 6 ln 26-32, inner layer is detailed to be less thick and has more stretch (lower modulus of elasticity) than the outer layer, thus a lower value times a lower value would result in a product that is less than a greater value times a greater value).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the elasticity to thickness ration of the straps of Harroff /DiPaola/Lewis to have the ratio as taught by Kellogg et al. in order to have a more uniform distribution of compression (Kellogg et al. col 6 ln 45-47).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM D BAKER whose telephone number is (571)270-3333.  The examiner can normally be reached on Monday-Friday 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael E Bredefeld can be reached on (571)270-5237.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ADAM BAKER/Examiner, Art Unit 3786          



/RACHAEL E BREDEFELD/Supervisory Patent Examiner, Art Unit 3786